DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 05/04/2022, claims 1 and 7 have been amended, and claims 11 and 12 are new. Currently, claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to touch panel dial device.
Independent claim 1 distinctly features: 							“a knob cover; a plurality of sensing pads being greater than two, fixedly arranged on the touch panel, wherein a plurality of gaps are formed between the plurality of sensing pads such that a gap is formed between each two neighbouring sensing pads of the plurality of sensing pads, the plurality of sensing pads and  the plurality of gaps are distributed in a ring area around a center of an orthographic projection of the knob cover, wherein each sensing pad of the plurality of sensing pads can induce both a rotation sensing signal and a pressing sensing signal according to proximity of the knob cover; and a rotation sensing element, connected to the knob cover, wherein when the knob cover is rotated, the rotation sensing element is rotated synchronously; wherein when a touch and rotation event of the knob device occurs and the rotation sensing element overlaps one of the plurality of sensing pads, a location of the rotation sensing element controls a rotation sensing signal of the touch panel”
The closest prior art Hinson (US 20210048846 A1) teaches a touch panel dial device as shown in paragraphs 47-48, 66 and 88-89 and figures 2 and 5, and Tseng (US 20150194096 A1) teaches a touch panel dial device as shown in paragraphs 43-45 and figures 2-4.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a dial structure configuration as outlined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626